Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 11, 1976, convicting him of possession of weapons, etc., as a felony, upon a jury verdict, and imposing sentence. The appeal brings up for review a decision of the same court, dated August 1, 1975, which, after a hearing, denied defendant’s motion to suppress evidence. Judgment affirmed. People v Zvonik (40 AD2d 840) is inapplicable. In that case the defendant objected to going to trial without the previously ordered bill of particulars. Hence, we reversed for noncompliance with the provisions of CPL 200.90 (subd 5). At bar, the defendant proceeded to trial without objection. Furthermore, the information sought by the bill of particulars was already in the possession of the defendant, since there had been a preliminary hearing at which the police officer, who was the only witness for the People at the trial, had fully testified. We have considered the other issues raised by the defendant and find them to be without merit. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.
The People of the State of New York, Appellant, v Philip Gerace and Evan Eastman, Respondents, et al., Defendants.